DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Applicant's IDS of 6/13/2022 has been considered and made of record in the file.  The submitted Non-Patent Literature documents were reviewed and found to not negate the previously determination of patentability.  That determination is maintained today.

                                                       Allowable Subject Matter
Claims 1-20 (1, 10, and 19 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
The closest prior art of record “Method and System for Cloud-Based Management of Self-Organizing Wireless Networks” by Knapp et al., US2014/0269364A1 (Knapp”) in view of Algorithm for Physical Cell Identifier Allocation by Garcia US2015/0319624A1, (“Garcia”) and further in view of “Shared Spectrum Broker” by Arturo US218/0288622A1 (“Arturo”),  “Estimation in Heterogeneous Networks” by Teyeb et al., US2014/0064247, and “Spectrum Access Optimization For Self Organizing Networks” by MacMullan et al., US 20170295497 A1
while disclosing a Spectrum Access System (aka SAS) that had a mitigating/scheduling component within the SAS that performed the detailed “determining”, “using” and “sending” steps as detailed by the independent claims (A complete mapping of the prior art to the above referenced steps can be found in the previous office action and need not be repeated here), did not anticipate nor render obvious in combination the notion of those same steps being performed in the SAS or related system, specifically the prior art did not teach the concept of billing with regard to active connections (aka Keep Alive signals, heartbeeps, and heartbeep signals) let alone the notion of incrementing the billed usage (“charging a customer) based on the heartbeeps. 
While the notion of charging connection time only when there is a good and active connection, arranging the billing in this manner, especially the notion of incrementing the charging based on SAS to access point connection (normally this type of billing is seen in the user equipment billing arts) was found to be novel and non-obvious.  MacMullan discusses how to broker usage among competing bases stations by an SAS system but not how the billing would be performed in any sort of manner similar to the claimed invention, in any art prior to the earliest priority date herein (7/31/2018). 
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 5 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.  Note that this limitation traces priority back to 5/4/2016. While there is a provisional application with an earlier date, support for all of the elements of the independent claim cannot trace support back to that limited document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642